IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of:                         :   No. 1660 Disciplinary Docket No. 3
                                          :
SCOTT PHILIP SIGMAN                       :   No. 43 DB 2012
                                          :
                                          :   Attorney Registration No. 88151
                                          :
                                          :   (Philadelphia)
                                          :
                                          :


                                       ORDER


PER CURIAM


       AND NOW, this 17th day of August, 2016, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).